Citation Nr: 1133954	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-16 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial evaluation for bilateral foot disabilities, currently reflected in an evaluation of 10 percent for plantar fasciitis of the right foot with plantar fibromatosis and degenerative changes status post injury (right foot disability) and an evaluation of 10 percent for plantar fasciitis of the left foot with degenerative changes status post injury (left foot disability).

2.  Entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome of the right knee (right knee disability).

3.  Entitlement to an initial evaluation in excess of 10 percent for retropatellar pain syndrome of the left knee (left knee disability).

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty (from April 1998 to August 1998 and) from January 1999 to January 2005.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from June 2005 and October 2005 rating decisions of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  The June 2005 rating decision granted service connection for bilateral plantar fasciitis and awarded separate 10 percent evaluations for each foot, effective January 12, 2005.  The October 2005 rating decision granted service connection for bilateral retropatellar pain syndrome and awarded separate 10 percent evaluations for each knee, effective January 12, 2005.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of the hearing is associated with the claims file.

In March 2010, the Board remanded this case for further development.  

FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's bilateral foot disabilities have been manifested by pain, daily swelling with use, hallux valgus, and occasional calluses.

2.  Throughout the rating period on appeal, the Veteran's right knee disability has been manifested by pain, some limitation of motion, and subjective complaints of instability.

3. Throughout the rating period on appeal, the Veteran's left knee disability has been manifested by pain, some limitation of motion, and subjective complaints of instability.

4.  The record does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a single evaluation of 30 percent, but no more, for bilateral foot disability have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).
	
2.  The criteria for an evaluation in excess of 10 percent evaluation for right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Codes 5010 (2010).

3.  The criteria for an evaluation in excess of 10 percent evaluation for left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.30, 4.45, 4.71a, Diagnostic Codes 5010 (2010).

4.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In compliance with the Board's March 2010 remand, VA associated the Veteran's vocational rehabilitation folder with the claims file, sent the Veteran VCAA notice for all five issues in a September 2010 letter, scheduled the Veteran for an October 2010 examination, and adjudicated the issue of TDIU in a March 2011 supplemental statement of the case.  Thus VA has complied with the March 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a February 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Bilateral Plantar Fasciitis

As noted in the introduction, a June 2005 rating decision granted service connected for right and left foot plantar fasciitis, effective January 12, 2005, and assigned a 10 percent disability rating for each under Diagnostic Code 5284.  See 38 C.F.R. § 4.71a.  The Veteran has appealed that initial evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In order to warrant the next higher evaluation under Diagnostic Code 5284, the Veteran's plantar fasciitis must be characterized by symptoms that are analogous to a moderately severe foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Severe foot injuries are rated as 30 percent disabling.  Id.

The words "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence of record, a September 2004 treatment report noted bilateral knee pain and swelling with running.  There was also pain with squatting.

In February 2005, the Veteran underwent a VA examination in conjunction with this claim.  At that time, he complained of daily foot pain along the plantar fascia bilaterally, which he described as a 7 out of 10 in intensity.  The pain was reportedly worse with standing, and orthotics did not help.  Motrin was used to control his pain symptoms, which were equal bilaterally.  In terms of activity, the Veteran could walk a half mile, but he could not run.  He could comfortably stand for three or four hours.  

Upon physical examination, the Veteran walked without a limp.  His extremities were without cyanosis, clubbing, or edema.  He had bilateral pes planus.  The plantar fascia were nontender to palpation.  There were no other deformities of the feet.  The Veteran did not have pain, fatigue, weakness, or incoordination on repeat testing of his feet.  The associated radiology report reflected hypertrophic degenerative changes at the level of the first metatarsophalangeal articulation and at the level of the gastronemius insertion of the calcaneus, bilaterally.  

VA treatment records dated in May 2006 note a referral to podiatry for braces due to foot pain.

In his June 2006 notice of disagreement, the Veteran reported increased symptoms of chronic swelling in both feet, pain in both ankles, and mild pain with deep palpation of the heels.  He further stated that any type of weight bearing sent excruciating burning pain throughout his feet.  He had been provided with orthotic inserts, but they did not relieve his bilateral foot pain.

VA treatment records from June 2006 note reflect findings of very tight Achilles tendons that could barely get to neutral.  The left was slightly worse than the right.  Such records also showed degenerative joint disease of both feet and calcaneal spurs bilaterally.  Later that month, the Veteran complained of bilateral heel pain, with the left worse than the right.  His gait was normal.  The medial long arch of the left foot was tender to palpation.  The central band of the left foot was palpably tight when compared to the right foot.  Medial long arches were collapsed bilaterally.  The Veteran was issued orthotics the following month.

In January 2008, the Veteran underwent another VA examination.  He reported chronic pain in both feet over the arch area and intermittently over the bottom of the feet.  There was no history of skin breakdown or paring of excessive callosities.  He reported a history of intermittent orthotics use, noting that they did not last long.  His chief complaint was pain in both feet when standing or walking, which was relieved by rest.  He was able to perform his regular work duties.  He stated that, due to foot pain, he was only able to walk a few blocks or stand for 30 minutes.  His foot pain progressed over the course of a work week.  There was no history of flaring pain greater than 24 hours and he did not require any ambulatory assistive devices for his bilateral foot disabilities.  

Objectively, the Veteran's gait was reciprocal, and balanced without a detectable limp.  He was wearing casual lace-up shoes that did not shoe excessive wear.  There was no evidence of skin breakdown or focal tenderness in either foot.  There was increase callosity along the medial aspect of both great toes with no callosities noted over the plantar surface or laterally.  There was mild bilateral hallux valgus, measuring 15 degrees on the right great toe and 10 degrees on the left great toe.  No definite bunions were detected.  Bilateral great toe metatarsophalangeal dorsiflexion measures zero to 50 degrees with bilateral plantar flexion measuring zero to 45 degrees.  The longitudinal arch is flatted slightly bilaterally without weight bearing and further collapses with weight bearing.  There is no tenderness to palpation over the plantar surfaces of either foot including directly over the heel and over the metatarsal heads.  There was discomfort on palpation over the medial arches bilaterally.  No Achilles tendon tenderness bilaterally and Achilles tendon alignment appeared to be midline bilaterally.  No sensory deficit was noted in either foot.  On repetitive exertion testing, the Veteran performed ten toe stands without change in motion arc and with no increase in pain in either foot.  The diagnosis was bilateral pes planus with associated hallux valgus.

Subsequent VA treatment records, such as one dated in March 2009, show treatment for bilateral foot pain with shoe inserts, pain medication, and topical pain-relieving cream.  

At his February 2010 hearing, the Veteran stated that he had daily foot pain that he treated with pain medication, rest, and elevation.  He stated that he had been prescribed orthotics by VA and had purchased higher-end orthotics on his own.  He described the pain as a throbbing sensation.  He stated that he had not discussed his disabilities with his employer for fear of losing his job.  He stated that he was currently at his fourth job since separation in 2005 and had to leave the prior positions due to his disabilities.

In a May 2010 statement, the Veteran's friend stated that the Veteran had to quit three jobs in 2005 and 2006 because his feet and knees were giving him too much pain.  He bought custom-made orthotics to cushion his feet, but still usually came home with swollen, painful feet.  He then enrolled in truck driving school and got a job as a truck driver.  Despite his career change, the Veteran's feet continued to worsen.  The lumps on his feet got bigger and harder and despite the insoles, he still experienced pain after a few minutes of walking.

In October 2010 the Veteran underwent another VA examination in conjunction with this claim.  At that time, he complained of frequent fatigue and pain with walking.  He stated that his pain was constant and rated it between 6 and 7 out of 10 in degree.  His symptoms were more intense, at about 8 or 9 out of ten at the very start of the day and after a day of walking.  He further reported a mild to moderate degree of acute distress of the bilateral feet.  He could walk for 3 hours and stand for about the same amount of time.  He treated his disability with pain medication and had been given shoe orthoses.  He had bilateral mild flatfoot deformities with slight collapse of his arch and about a three degree heel valgus bilaterally.  

On evaluation, there was no objective evidence of painful motion of the ankle joint with 20 degrees dorsiflexion, 35 degrees plantar flexion, no instability approximately 15 degree inversion, 10 degree eversion; bilaterally.  No additional loss of motion was observed due to painful motion, weakness, impaired endurance, incoordination or instability.  There was no ankle or midfoot edema, swelling, hyperemia, ecchymosis, or instability or tenderness about the forefoot or mid foot but he had tenderness along the longitudinal arch bilaterally, as well as the plantar surface of the heel bilaterally where the plantar fascia was attached to the os calcis.  There was no tenderness about the Achilles on either side and he had no hammertoe deformities or bunions on either foot.  His foot pain was equal bilaterally.  There were no significant ulcerations or callosities on either of his feet.  His shoes showed mild lateral heel wear bilaterally.  There was no pain with passive or active manipulation of the midfoot and the range of motion of all his toes appeared to be normal and pain free.  Sensation was intact in both feet.  Both feet were warm with a palpable dorsalis pedis and posterior tibial pulse.  Radiology reports found bilateral enthesopathy.  The Veteran was diagnosed with bilateral pes planus foot deformities with plantar fasciitis, plantar spur, and minimal first metaphalangeal joint spurring, all also bilateral.  There was no significant loss of motion found on the day of the examination, no additional limitation of joint functions, and no instability.

Based on the above, the Veteran's bilateral foot disabilities are found to include both pes planus (flatfoot) and plantar fasciitis.  As noted above, a higher disability evaluation under Diagnostic Code 5284 would require the Veteran's right or left foot disability to equate to a "moderately severe" foot injury.  38 C.F.R. § 4.71a.  Throughout the rating period on appeal, the Veteran's bilateral foot disabilities have been predominantly characterized by pain, intermittent orthotics use, occasional calluses, and reports of daily bilateral foot swelling with use.  There was no functional loss noted and no impairment of gait.  Thus, the symptoms demonstrated are found to be moderate, but not moderately severe, in degree.  Therefore, the Veteran's bilateral foot disabilities most nearly approximate the criteria for individual 10 percent evaluations under Diagnostic Code 5284.  See id.  However, these same symptoms of daily bilateral foot swelling with use, callosities of the feet, and pain on use are sufficient to satisfy the criteria for a 30 percent evaluation under Diagnostic Code 5276 for acquired flatfeet.  See id.  The record does show diagnoses of this condition, which have been generally associated with his overall foot symptomatology.  See January 2008 VA examination.  As such, the diagnostic code for flatfeet is relevant and appropriate for evaluating the instant disability.  Moreover, application of this diagnostic code is more favorable to the Veteran here.  Thus, the Board finds that the Veteran's bilateral foot disabilities are more appropriately rated as a single 30 percent disability under Diagnostic Code 5276 instead of the existing individual 10 percent evaluations under Diagnostic Code 5284.  

While a single 30 percent rating under Diagnostic Code 5276 is warranted for the disability on appeal, an evaluation in excess of that amount is not justified.  In this regard, the Veteran's bilateral foot disability is not pronounced.  Indeed, the evidence does not show marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation.  

The Veteran has stated that his bilateral foot pain persists despite his orthotics use.  However, this is not akin to finding that his bilateral pes planus is not improved by such appliances.  Thus the criteria for a 50 percent evaluation under Diagnostic Code 5276 have not been met.  See id.  As such, the Board determines that the preponderance of the evidence is in favor of the assignment of a 30 percent, but no more, initial rating for the Veteran's bilateral foot disability throughout the entirety of the rating period on appeal.  38 C.F.R. § 4.7.

The Veteran is also shown to have associated hallux valgus.  Hallux valgus is rated under Diagnostic Code 5280, with compensation available only in cases where an operation to resect the metatarsal head has been performed or the disability is so severe as to be equivalent to the amputation of the great toe.  38 C.F.R. § 4.71a.  Neither circumstance is shown here for either foot.  Thus, a separate evaluation for hallux vargus is not warranted.

The Board has also considered whether a higher evaluation is available under any other diagnostic codes.  However, the Veteran has not been shown to have weak foot, claw foot, Morton's disease, hallux rigidus, hammertoe, or malunion/nonunion of the tarsal or metatarsal bones.  Therefore evaluation under Diagnostic Codes 5277, 5278, 5279, 5281, 5282 and/or 5283 is not appropriate.  

Bilateral Retropatellar Pain Syndrome

As noted in the introduction, an October 2005 rating decision granted service connected for right and left knee retropatellar pain syndrome, effective January 12, 2005, and evaluated as 10 percent disability under Diagnostic Code 5099-5260.  See 38 C.F.R. § 4.71a.  The Veteran has appealed that initial evaluation.  See Fenderson, 12 Vet. App. 119.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5260 provides criteria for the evaluation of limitation of the flexion of the leg.  In order to warrant the next higher evaluation under this diagnostic code, the Veteran's retropatellar pain syndrome must be characterized by flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 30 percent evaluation is available when flexion of the leg is limited to 30 degrees.  Id.

Limitation of motion of the knee is evaluated under Diagnostic Code 5260 (for limitation of flexion) and Diagnostic Code 5261 (for limitation of extension).  If the criteria for a compensable rating under both these diagnostic codes are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).  Additionally, separate evaluations are available for separate symptoms, such as arthritis and instability of the knee.  See VAOPGCPREC 23-97.  Specifically, the VA General Counsel has held that when x- ray findings of arthritis are present and a veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in at least noncompensable limitation of motion.  See VAOPCGPREC 9-98 (August 14, 1998).

A September 2004 medical record noted the Veteran's plantar fibromsis/fasciitis, which had been treated with insoles without relief.

In a February 2005 statement, the Veteran indicated that he could not squat for very long and that he had to stand slowly.

The February 2005 VA examiner found that the deep tendon reflexes were at one plus at knees bilaterally.  

The Veteran underwent a VA examination in conjunction with his bilateral knee claims in August 2005.  At that time, he complained of identical symptoms bilaterally, which were generally moderate to severe.  Specifically, he reported extreme pain on weight bearing, stair climbing, and any attempted hard impact activities.  He had not had surgery or injection therapy and did not use any assistive device.  He did not lose sleep, but had missed approximately five days of work over the last six months due to knee pain.  He reported that his jobs required him to be on his feet approximately 18 hours a day, five days a week.  Flare-ups occurred after prolonged standing or any attempt at hard-impact activity.  He alleviated his symptoms with pain medication.  He stated that activities of daily living were stressful.  

On physical examination, the Veteran could walk from the waiting room to the examination room in a normal fashion.  He sat down and changed positions slowly, tending to favor both knees, and pushed himself up out of the chair.  Examination of both knees revealed no evidence of redness or increasing local heat.  There was minimal bilateral peripatellar swelling, minimally positive patellar inhibition tests, and no evidence of scar formation on either knee.  Range of motion testing showed extension to zero degrees and flexion to 125 with moderate pain and to 135 degrees with severe pain.  The Veteran could not reach 140 degrees squatting, which reportedly caused excruciating pain.  He had excellent muscle mass and strength about the knees.  His quadriceps reflex was barely discernible bilaterally, which the examiner attributed to guarding.  Drawer test was negative.  There was no evidence of instability on either knee.  The x-ray evidence showed a normal left knee and right knee suprapatellar effusion, but no other abnormality.

VA treatment records from May 2006 note bilateral crepitus with flexion and pain with palpation, but no lacicity.  The Veteran was sent for evaluation of braces.  VA treatment records dated in June 2006 note complaints of right knee pain.  He was diagnosed with degenerative joint disease of the right knee and a knee brace was ordered.
	
In his June 2006 notice of disagreement, the Veteran stated that he was experiencing near and constant pain in joint region.  On occasion, he also experienced instantaneous sharp pain radiating down both legs, which would result in both knees buckling.  At the end of the day, his knees were extremely swollen.  His ability to ambulate had become significantly impaired.  He had a great deal of trouble climbing stairs and was unable to squat or kneel with both knees touching the ground.  He reported that both knees popped and grinded.

VA treatment records dated in June 2006 note right knee degenerative joint disease.  A knee brace was ordered for his right knee.

October 2006 VA clinical records reveal complaints of chronic daily knee pain.  The Veteran also reported instability in his right knee.  X-rays detected some inflammation or fluid accumulation on the right knee.  The left knee x-ray was negative.

VA treatment records in April 2007 show a diagnosis of left knee degenerative joint disease at the patella and possible fluid around the bursa.  The Veteran was ordered a left knee brace.  His right knee was free of edema and he had no limp.  However, there was crepitus of the knees.

In his May 2007 VA Form 9, the Veteran stated that his bilateral knee disabilities had increased in severity.  Specifically, he had diminished motion and experienced instability.  

VA treatment records dated in June 2007 note complaints of worsening right knee pain.  The Veteran reported locking, popping, and giving way.  The knee was tender to palpation around the patella.  No effusion or crepitus was noted.  Flexion was slightly worse in the right knee when compared to the left.  Instability tests were negative.

September 2007 VA treatment reports show increased right knee pain following a recent injury.  The right knee was tender to palpation over lateral patellar pole.  Mild crepitus was noted over inferior poles with range of motion testing.  The Veteran denied locking or giving way.  MRI testing found ligaments and tendons intact.  McMurray's, Lachman's, anterior/posterior drawer, and patellar apprehension tests were negative.  The diagnosis was knee bursitis.

In January 2008 the Veteran underwent a VA examination.  At that time, his chief complaint was pain in the bilateral knees, worse in the right knee.  There was no history of the joints giving way, but he did report intermittent swelling, particularly in the right knee.  He estimated that he could stand for 30 minutes, walk a couple of blocks, and sit for 30 minutes before he must alternate position to relieve knee pain.  He also described bilateral knee pain when climbing stairs.  He used knee braces at work, but did not utilize ambulatory assistive devices.  He was unable to run or jump.  He had not experienced any flaring pain greater than 24 hours.  Anti-inflammatory medication helped relieve his knee pain.  

Objectively, the Veteran's gait was reciprocal, balanced, and slightly stiff through the knees, but no limp was detected.  He was wearing his right knee brace and had been unable to find his left knee brace that morning.  Both lower extremities appeared muscular without asymmetry.  No popliteal masses were detected in either knee.  In the right knee there was marked infrapatellar bogginess and slight superior patellar fluctuance with associated crepitus.  The patellar grind test was positive for both pain and crepitus.  Right knee range of motion was from 0 to 120 degrees.  There was discomfort with McMurray's test, but no click detected.  Anterior drawer test was negative.  There was mild tenderness over the medial joint line.  Medial collateral ligament and anterior cruciate ligament were stable to valgus/varus stress testing at zero degrees and 30 degrees with no knee joint instability detected on anterior-posterior and side-to-side stress testing.  With regard to the left knee, there was no detectable effusion or focal tenderness.  There was mild infrapatellar bogginess and slight crepitus on patellar grind test.  Left knee range of motion was from 0 to 130 degrees.  McMurray's test and anterior drawer test were both negative.  No joint line tenderness was detected.  No left knee instability was detected on anterior-posterior and side-to-side stress testing.  On repetitive exertional testing, at 1-10 squats, the Veteran's bilateral knee flexion was 0-100 degrees.  He complained of increased bilateral knee pain, greater on the right, at the third repetition.  The Veteran's bilateral knee flexion was 0-90 degrees after 10 squats.  The diagnosis was bilateral retropatellar pain syndrome with patellofemoral degenerative joint disease and right knee meniscal degeneration.

VA treatment records dated in January 2008 note pain with bending.  VA treatment records from February 2008 note bilateral symptomatic knees with the right knee worse than the left.  VA treatment records from July 2008 show bilateral knee pain with the left knee worse than the right.  There was also edema, and crepitus with flexion, but Drawer test was negative bilaterally.  In March 2009, the Veteran  complained of sharp right knee medial pain and daily crepitus.  There was right knee pain with flexion, and there was also crepitus and lateral instability.  Drawer test and Lachman test were negative.  VA treatment records from September 2009 note bilateral knee braces and crepitus with flexion of the right knee.

At his February 2010 hearing, the Veteran stated that he had daily knee pain that he treated with pain medication and rest.  He explained that the nature of his job as a concrete truck driver required bending, climbing, and stooping throughout the 10-12 hour day.  He had not discussed his disabilities with his employer for fear of losing his job.  He further remarked that walking over uneven terrain every day at work caused severe pain that ran over the face of the kneecap on both legs.  Additionally, his knees would give out on him a few times a week, though he had never fallen as a result.  He described his pain as eight out of ten.  He had to stretch after driving any significant distance.  He was currently at his fourth job since separation from service in 2005 and had to leave the prior positions due to his disabilities.

In a May 2010 statement, a friend stated that the Veteran had to quit three jobs in 2005 and 2006 because his feet and knees were giving him too much pain.  He then enrolled in truck driving school and got a job as a truck driver.  Despite his career change, the Veteran's knees continued to worsen.  Often his knees would turn red and he would complain of pain.  Stair climbing would trigger pain in his knees.  His knees would make an audible popping noise when the Veteran stood, squatted, or sat.  

In October 2010 the Veteran underwent another VA examination.  At that time he complained of constant sharp pain, with stiffness at times.  There was no locking, swelling, or other instability.  He rated his pain as 4 to 6 out of 10, with the right knee being slightly more painful than the left.  At the end of the day, his pain would rise to 8 or 9 out of 10, with the duration depending on whether he was able to sit down and rest.  His daily activities were not impaired and he could dress and perform activities of daily living without assistance.  He did not run and could sit for about one and a half hours.  He lifted concrete shoots as part of his job, but otherwise avoided lifting.  Stair climbing was painful, but was a daily activity.  He reported taking 6 personal days from work due to his knee disabilities.  His gait was normal and non-antalgic, but he did have bilateral knee braces that he wore when he was up and around.  He did not use a cane or a walker.  He reported flare-ups occurring 2 or 3 times a week, lasting from a half hour to a whole day depending on his activity level.  He took pain medication for these disabilities.  

Objectively, bilateral range of motion was from 0 to 135 degrees without pain.  There was no change in active or passive range of motion during repeated testing against resistance.  No additional loss of motion was observed due to painful motion, weakness, impaired endurance, incoordination or instability.  Neither knee was effused.  There was no erythema, hyperemia, or ecchymosis on either knee.  Both knees had a mild lateral patellar inclination while the Veteran was sitting tableside.  Patellofemoral glide was smooth with negative crepitence.  He was not tender to ballottement of either patella.  He had negative Lachman bilaterally and negative McMurray but his right knee lateral joint line was slightly tender to palpation.  Radiology reports found unremarkable radiograph of the bilateral knees.  The Veteran was diagnosed with bilateral retropatellar pain syndrome.  There was no significant loss of motion found on the day of the examination, no additional limitation of joint functions, and no instability.




Addressing the right knee first, the range of motion findings detailed above do not on their face support a compensable (10 percent) evaluation for either flexion or extension.  Moreover, there is no showing of a compensable degree of disability as to both right knee flexion and right knee extension; thus a separate rating for each pursuant to VAOPGCPREC 9-2004 is not warranted.  Likewise, the record does not show compensable limitation of left knee flexion or left knee extension.  The Board has also considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Board acknowledges the Veteran's complaints of constant bilateral knee pain, with regular flare-ups with activity, as well as the objective evidence of decreased range of motion with repeated bilateral squatting.  Despite this, the disability picture fails to most nearly approximate the level of functional deficiency associated with the next-higher evaluation.  As such, an increased evaluation based on limitation of motion is not available for either knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

In this case, the x-ray evidence shows degenerative arthritis of the right knee, but not the left.  The evidence does not show additional joint involvement.  There is no evidence of incapacitating exacerbations for either knee.  Thus, the rating criteria for a 20 percent evaluation for degenerative arthritis have not been satisfied.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For these reasons, the Board determines that preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for either of the Veteran's knee disabilities.  38 C.F.R. § 4.7.

The Board will now turn to the question of knee instability.  Instability is evaluated under Diagnostic Code 5257.  In order to qualify for a separate compensable (10 percent) evaluation for instability, the Veteran's knee disability must be characterized by slight subluxation or lateral instability.  38 C.F.R. § 4.71a.  The Board notes that the terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this case, despite negative results upon objective testing, the Veteran has credibly complained of instability in both knees.  He has also been issued bilateral knee braces.  As such, the criteria for a separate 10 percent evaluation for instability of each knee have been met.  See VAOPGCPREC 23-97.

In sum, the Board finds that, at no time during the pendency of this claim for an increased rating, have either the Veteran's left or right knee disability warranted an evaluation in excess of 10 percent based on arthritis or limitation of motion.  See Fenderson, 12 Vet. App. 119.  However, the evidence does support separate 10 percent ratings for slight instability for both knees through the pendency of this claim.  In reaching these conclusions, the benefit of the doubt has been applied as appropriate.  See 38 U.S.C.A. § 5107(b).    

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral foot and bilateral knee disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

TDIU

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  Specifically, the Veteran has stated that he has been unable to maintain several prior jobs due to pain in his knees and feet.

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

The Veteran is currently service-connected for the bilateral feet and knee disabilities noted above; tinnitus, evaluated as 10 percent disabling; and lumbosacral strain with degenerative joint disease, evaluated as noncompensably disabling.  Under 38 C.F.R. § 4.19(a)(1), disabilities of both lower extremities, including the bilateral factor, can constitute a single disability.  In that regard, the Veteran's bilateral foot and knee disabilities combine to create a single disability ratable at 60 percent disabling.  See 38 C.F.R. §§  4.25, 4.26.  Therefore, the single disability rating requirement of 38 C.F.R. § 4.16(a) has been met.

The issue thus becomes whether the Veteran is unemployable due to his service- connected disabilities.  In this case, the record indicates that the Veteran is not only employable, but is in fact employed.  He worked as a food server for approximately six months in 2005 and as an assistant restaurant manager for approximately three months in 2005.  The Veteran's vocational rehabilitation folder indicates that he has been a concrete truck driver since August 2006.  In his October 2010 Medical History Form, the Veteran indicated that he was currently employed as a concrete truck driver.  Likewise, he reported at his October 2010 VA examination that he worked more than 40 hours a week as a concrete truck driver.  Thus, the record reflects substantially gainful employment.  While the October 2010 examiner did provide some examples of employment limitations due to the Veteran's disabilities, he specifically found that the current disabilities were not preventing  gainful employment.  Submission for extraschedular consideration of entitlement to TDIU is therefore not appropriate in this case.

For the foregoing reasons, an award of TDIU is not warranted here.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


						(CONTINUED ON NEXT PAGE)




ORDER

A 30 percent disability evaluation is granted for bilateral foot disabilities, previously described as separate right and left foot disabilities, subject to the laws and benefits governing the award of monetary benefits,

An evaluation in excess of 10 percent for retropatellar pain syndrome of right knee, based on limitation of motion, is denied.

A separate 10 percent rating is granted for retropatellar pain syndrome of right knee, based on instability, subject to the law and regulations governing the payment of monetary benefits.

An evaluation in excess of 10 percent for retropatellar pain syndrome of left knee, based on limitation of motion, is denied.

A separate 10 percent rating is granted for retropatellar pain syndrome of left knee, based on instability, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


